Citation Nr: 0503190	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  99-05 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for periodontal 
disease.  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1982 to 
May 1988.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision of the 
RO.  
 
In April 2001, the Board denied the appeal, finding that new 
and material evidence had not been submitted.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  

In a January 2002 Order, the Court granted a Joint Motion, 
vacating the Board's decision and remanding for additional 
proceedings.  

In October 2002, the Board again denied the appeal, finding 
that new and material evidence had not been submitted.  

In a June 2003 Order, however, the Court granted another 
Joint Motion, vacating the October 2002 decision and 
remanding for additional proceedings.  

In January 2004 the Board remanded the veteran's claim to the 
RO for additional development and adjudication.  The case was 
returned to the Board in October 2004 for further appellate 
action.  

The issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for 
periodontal disease is addressed hereinbelow, while the 
reopened claim of service connection is the subject of the 
Remand portion of this document.  That matter is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  




FINDINGS OF FACT

1.  In March 1997, the RO denied the veteran's claim of 
service connection for periodontal disease; in the absence of 
a timely filed appeal, that decision became final.  

2.  The evidence received since the March 1997 decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record and is so significant by itself 
or in the context of the evidence previously of record that 
it must be considered in order to fairly decide the merits of 
the claim of service connection for an acquired psychiatric 
disorder.  



CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for periodontal disease.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In March 1997, the RO denied the veteran's claim of service 
connection for periodontal disease.  

The RO noted that treatable carious teeth, i.e., tooth decay, 
missing teeth, dental or alveolar abscess, periodontal 
disease and Vincent's stomatitis, were not disabling 
conditions and that the regulations did not permit 
compensation for conditions limited to the teeth and gums.  

The veteran was provided with notification of that decision 
and his appellate rights. In the absence of a timely filed 
appeal, that decision became final.  

The evidence of record at the time of the March 1997 rating 
decision included the veteran's service dental records, as 
well as a statement from a private treating physician noting 
that the veteran was suffering from generalized periodontal 
disease Type III.  

The veteran submitted the instant request to reopen his claim 
in September 1998.  Along with that request, the veteran 
submitted a September 1998 statement from a private 
periodontist.  That provider indicated that, based on the 
records he had reviewed, the defects in the veteran's dental 
health had shown continued progression since his past 
military treatment.  

The provider noted that one of the veteran's teeth required 
extraction and that freeze-dried bone and membranes were 
utilized in attempt to allow orthodontic movement or adequate 
prosthetic replacement.  He further stated that other sites 
required surgical treatment and limited osseous resection, as 
well as bone grafting in attempt to repair defects.  

In a December 1998 statement, the veteran pointed out that 
the private periodontist's opinion was based on a careful 
review of his military dental records.  


II.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  

The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

38 C.F.R. § 3.156(a) has been amended.  The amended 
definition of new and material evidence is not liberalizing.  
It applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.  

The evidence received since the RO's March 1997 rating 
decision includes a statement from a private periodontist 
that indicates that the veteran's periodontal disease had 
progressed since service.  The statement suggests that the 
veteran might have a dental disease as result of periodontal 
disease.  When this evidence is considered in the context of 
the evidence previously of record, the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  

Accordingly, the Board finds that, as new and material 
evidence has been submitted, reopening of the claim of 
service connection for periodontal disease is in order.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for periodontal diseases, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Act 
and the implementing regulations are applicable to the 
appellant's reopened claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

As noted, the statement of the private periodontist indicated 
that the defects in the veteran's teeth had shown continued 
progression since his military treatment.  He noted that one 
tooth required extraction, and that freeze-dried bone and 
membranes were used in attempt to allow orthodontic movement 
or adequate prosthetic replacement.

Although the periodontist's statement suggests that there is 
disability as a result of the veteran's periodontal disease, 
there has been no subsequent examination of the veteran to 
determine whether he has any residual disability as a result 
of periodontal disease in service.  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to obtain any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by him, the RO should so 
inform the veteran and his 
representative, and request them to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA dental examination.  The 
veteran should be properly notified of 
the date, time and location of the 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner before completion of the 
examination report.  Any indicated 
testing should be conducted, and a 
complete medical history should be 
elicited from the veteran.  Based upon 
the review of the claims folder and the 
examination results, the examiner should 
fully describe nature, extent and likely 
etiology of any current dental 
disability.  The examiner should review 
the medical statements submitted in 
support of the veteran's claim.  The 
rationale for all opinions expressed must 
be clearly set forth by the examiner in 
the examination report.  

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


